OPINION
By STEVENS, J.
We have carefully read the record herein, and as to the first and second errors assigned, we find nothing of a prejudicial character which would warrant a reversal of the judgment herein.
We hold that the court properly refused to give plaintiff’s special request No. 3, for the reason that the subject-matter thereof was substantially covered in plaintiff’s requests Nos. 1 and 2, request No. 3, being merely an amplification and restatement of the propositions contained in the two requests to charge which were given.
The general charge, taken as a whole, so far as plaintiff is concerned, fairly and accurately stated the propositions of law under which plaintiff would be entitled to a recovery, and, as against the plaintiff, we find no error therein except the verbal slip in one place in the charge of which complaint is made, which, it seems to us, could not have affected the result of the trial; and we deem it of insufficient importance to warrant intervention by this court.
The court properly submitted to the jury the question of whether or not the injuries sustained by plaintiff were attributable to a bite administered by the dog harbored or owned by defendants, and we cannot say that the conclusion reached by the jury, to the effect that plaintiff did not prove, by a preponderance of the evidence, that the dog owned or harbored by defendants inflicted plaintiff’s injury, is manifestly against the weight of the evidence.
Judgment affirmed.
WASHBURN, PJ, and FUNK, J, concur in judgment.